FILED
                            NOT FOR PUBLICATION                            OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERTO CANDIDO-CARCAMO,                         No. 10-72733

              Petitioner,                        Agency No. A029-558-690

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 9, 2013**
                              Pasadena, California

Before: PAEZ and HURWITZ, Circuit Judges, and ERICKSON, Chief District
Judge.***




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

       ***   The Honorable Ralph R. Erickson, Chief District Judge for the U.S.
District Court for the District of North Dakota, sitting by designation.
      Roberto Candido-Carcamo, a native and citizen of El Salvador, petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from the Immigration Judge’s (“IJ”) denial of his application for deferral of

removal under the Convention Against Torture (“CAT”).

      Although Candido-Carcamo presented evidence that he would likely face

arrest or detention by the government of El Salvador due to his status as a deportee

and former gang member, such harms do not rise to the level of torture. Villegas v.

Mukasey, 523 F.3d 984, 988-89 (9th Cir. 2008). The IJ and BIA properly

considered the testimony of Candido-Carcamo’s two expert witnesses and the

related documentary evidence, and concluded that Candido-Carcamo had not met

his burden to show that it was more likely than not that he would be tortured by the

government of El Salvador. Substantial evidence supports this conclusion.

      The IJ’s reliance on Candido-Carcamo’s treatment by gangs in the United

States as an indicator of his likely treatment in El Salvador gives us some pause,

but we agree with the BIA that, in light of the totality of the record evidence, a

reasonable fact finder would not be compelled to conclude that it is more likely

than not that petitioner would be tortured by gangs if returned to El Salvador. We

therefore agree with the BIA that a determination of government acquiescence is

unnecessary. See Eneh v. Holder, 601 F.3d 943, 949 (9th Cir. 2010).

      DENIED.